UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6760


ADRIN KENTRAL ROME,

                    Plaintiff - Appellant,

             v.

HAMPTON ROADS REGIONAL JAIL, Correctional Officers; SGT. FREY,
Correctional Officer; SGT. MACK, Correctional Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00238-CMH-TCB)


Submitted: November 17, 2017                                Decided: November 29, 2017


Before GREGORY, Chief Judge, and MOTZ and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrin Kentral Rome, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adrin Kentral Rome appeals the district court’s order dismissing his amended

42 U.S.C. § 1983 (2012) civil rights action under 28 U.S.C. § 1915A(b)(1) (2012) for

failure to state a claim. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Rome’s informal brief does not

challenge the bases for the district court’s disposition, Rome has forfeited appellate

review of the court’s order. See United States v. Holness, 706 F.3d 579, 592 (4th Cir.

2013); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly,

we affirm the district court’s judgment. We deny Rome’s motion to appoint counsel and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2